Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 1 of 10 PageID #: 157




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 WELLS FARGO BANK, N.A.,

                                 Plaintiff,
                                                                 MEMORANDUM & ORDER
                   - against -                                    19-CV-5329 (PKC) (RER)

  KRENZEN AUTO INC. and DENIELLE
  MITCHELL,

                                  Defendants.
  -------------------------------------------------------x

 PAMELA K. CHEN, United States District Judge:

          Plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”) brought this interpleader action pursuant

 to 28 U.S.C. §§ 1335 and 2361, seeking to deposit $17,754.28 of disputed funds with the Court.

 (See generally Complaint (“Compl.”), Dkt. 1.) Entries of default having been issued against

 Defendants Krenzen Auto Inc. (“Krenzen”) and Denielle Mitchell (Dkts. 14, 18), Wells Fargo now

 moves for interpleader deposit and default judgment (Dkts. 19, 22). For the reasons set forth

 below, the Court grants Wells Fargo’s motions.

                                                BACKGROUND1

          Wells Fargo is a South Dakota-based2 national banking association with which both

 Defendants have accounts. (Compl., Dkt. 1, ¶¶ 1, 4, 10, 11.) Defendant Krenzen is a Delaware


          1 The Court accepts all well-pleaded factual allegations in the complaint as true,
 summarizing them here where relevant. See Nero v. Law Office of Sam Streeter, P.L.L.C., 655 F.
 Supp. 2d 200, 204 (E.D.N.Y. 2009) (“[W]hen the court determines that defendant is in default, the
 factual allegations of the complaint, except those relating to the amount of damages, will be taken
 as true.” (quotation omitted)).
          2Though Wells Fargo alleges in its Complaint that it is a citizen of South Dakota, the state
 in which its main office is located (Compl., Dkt. 1, ¶ 4), the Court notes that a corporation is “a
 citizen of every State or foreign state by which it has been incorporated and of the State or foreign
 state where it has its principal place of business,” 28 U.S.C. § 1332(c)(1). Wells Fargo does not
 indicate in its Complaint the state(s) in which it is incorporated. (See generally Compl., Dkt. 1.)
                                                             1
Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 2 of 10 PageID #: 158




 corporation with its principal place of business in Minnesota. (Id. ¶ 6.) Defendant Mitchell is a

 resident and citizen of New York. (Id. ¶ 5.) On July 16, 2019, Mitchell’s Wells Fargo Everyday

 Checking Account (the “Mitchell Account”) received a wire transfer of $17,940 from Krenzen’s

 Wells Fargo Choice 4 Commercial Checking Account (the “Krenzen Account”). (Id. ¶¶ 10–12.)

 Wells Fargo subsequently received a request from Krenzen to recall the wire on the basis of fraud.

 (Id. ¶ 13.) Following that request, Wells Fargo restrained the remaining wire proceeds of

 $17,754.28 3 in the Mitchell Account. (Id. ¶ 14.) Due to Krenzen’s recall request and Mitchell’s

 refusal to allow Wells Fargo to debit the Mitchell Account and return the restrained funds back to

 Krenzen, there is a dispute regarding who, as between Mitchell and Krenzen, is entitled to the

 funds. (See id. ¶¶ 15–16.)

        Wells Fargo filed the instant action on September 18, 2019, seeking to interplead the

 disputed funds into the Court Registry to allow Mitchell and Krenzen to make their respective

 claims for the funds, and discharge Wells Fargo from any liability to either Defendant in

 connection with the disputed funds. (See generally Compl., Dkt. 1.) Wells Fargo filed an Affidavit

 of Service confirming that a true copy of, inter alia, the Summons, Complaint, and Civil Cover

 Sheet were served on Defendant Krenzen on September 25, 2019 (Dkt. 9) and an Affidavit of



 However, this omission does not detract from the Court’s jurisdiction pursuant to 28 U.S.C.
 § 1335, for which “the citizenship of the plaintiff-stakeholder is irrelevant.” See Madison Stock
 Transfer, Inc. v. Exlites Holdings Int’l, Inc., 368 F. Supp. 3d 460, 484 (E.D.N.Y. 2019) (alteration,
 internal quotation, and citation omitted); see also First Reliance Standard Life Ins. Co. v.
 Virtuecunningham, 14-CV-6970 (NG) (RML), 2015 WL 9595404, at *3 (E.D.N.Y. Nov. 20, 2015)
 (“The requisite diversity exists if at least two of the adverse claimants are citizens of different
 states, without regard to the citizenship of other claimants or the stakeholder.” (quoting New York
 Life Ins. Co. v. Connecticut Dev. Auth., 700 F.2d 91, 95 n.5 (2d Cir. 1983))). As discussed infra,
 jurisdiction is proper pursuant to 28 U.S.C. § 1335.
        3 The Court assumes that the $185.72 difference between the deposited amount and the
 restrained amount is due to a withdrawal from or charges to the Mitchell Account.

                                                  2
Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 3 of 10 PageID #: 159




 Service confirming the same as to service on Defendant Mitchell on January 13, 2020 (Dkt. 15).

 The applicable time limit for answering or otherwise responding to the Complaint has expired for

 both Defendants, and the Clerk of Court entered certificates of default as to Defendant Krenzen on

 December 30, 2019 (Dkt. 14) and Defendant Mitchell on February 11, 2020 (Dkt. 18). Wells

 Fargo moved for interpleader deposit (Dkt. 19) and default judgment (Dkt. 22) on March 13, 2020,

 and submitted a statement of attorney’s fees on December 23, 2020 (Dkt. 26).

                                          DISCUSSION

 I.     Interpleader

        “[I]nterpleader is designed to ‘protect stakeholders from undue harassment in the face of

 multiple claims against the same fund, and to relieve the stakeholder from assessing which claim

 among many has merit.’” Fidelity Brokerage Servs., LLC v. Bank of China, 192 F. Supp. 2d 173,

 177 (S.D.N.Y. 2002) (citing Wash. Elec. Coop. v. Paterson, Walke & Pratt, P.C., 985 F.2d 677,

 679 (2d Cir. 1993)). “An interpleader complaint generally involves a two-stage inquiry. The first

 stage requires the stakeholder to demonstrate that the requirements for interpleader have been met

 and that it is entitled to a discharge. The second stage determines the adverse claims between the

 claimants.” Seldon Clean Water Prod. (Asia) L.P. v. Taran, No. 18-CV-4853 (BMC), 2019 WL

 1118043, at *2 (E.D.N.Y. Mar. 11, 2019) (citing New York Life Ins. Co. v. Connecticut

 Development Authority, 700 F.2d 91 (2d Cir. 1983)).

        Wells Fargo invokes statutory interpleader jurisdiction pursuant to 28 U.S.C. §§ 1335 and

 2361. Statutory interpleader pursuant to 28 U.S.C. § 1335 has three jurisdictional requirements:

 “1) the amount in controversy must be $500 or more; 2) the two or more adverse claimants

 claiming entitlement to the amount in controversy must be of diverse citizenship; and 3) the

 plaintiff must deposit either the amount at issue, or an appropriate bond, with the court.” Madison

 Stock Transfer, 368 F. Supp. 3d at 484 (quoting Hartford Life Ins. Co. v. Simonee, No. 14-CV-
                                                 3
Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 4 of 10 PageID #: 160




 7520 (SJF) (ARL), 2015 WL 8490998, at *2 (E.D.N.Y. Dec. 10, 2015)); see also United States v.

 Barry Fischer Law Firm, LLC, No. 10-CV-7997 (TPG), 2011 WL 31545, at *3 (S.D.N.Y. Jan. 5,

 2011) (“The party who must satisfy these [statutory interpleader jurisdictional] requirements . . .

 is the party who files the interpleader complaint, not any particular party making a claim on the

 fund[.]”); New York Life Ins. Co. v. Apostolidis, 841 F. Supp. 2d 711, 716 (E.D.N.Y. 2012).

        This action satisfies these three requirements. First, the amount in controversy is

 $17,754.28, which exceeds $500. Second, Wells Fargo alleges that Krenzen is a citizen of

 Delaware with its principal place of business in Minnesota, and Mitchell is a citizen of New York;

 these adverse claimants are diverse from each other. Wells Fargo, on the other hand, “is a neutral

 party that takes no position as to the proper disbursement of the proceeds of the bond, against

 which there are multiple and competing claims.” Great Am. Ins. Co. v. Gold Coast Exp. Inc., No.

 12-CV-4847 (DRH) (ARL), 2015 WL 1039770, at *3 (E.D.N.Y. Mar. 10, 2015). And third, Wells

 Fargo seeks to deposit the disputed funds with the Court. (See Notice of Interpleader Motion, Dkt.

 19.) This Court thus has jurisdiction pursuant to 28 U.S.C. § 1335.

        “Once subject matter jurisdiction is established, the first-stage inquiry asks only if

 [P]laintiff may be exposed to double or multiple liability.” Seldon Clean Water Prod. (Asia) L.P.,

 2019 WL 1118043, at *2 (alteration, internal quotation, and citation omitted). Here, Wells Fargo

 could be subject to competing claims by Krenzen and Mitchell to the funds, and therefore could

 be subject to double liability. The Court thus grants Wells Fargo’s request to be dismissed from

 this action, and to be awarded reasonable attorney’s fees and costs. See Marcus v. Dufour, 796 F.

 Supp. 2d 386, 390 (E.D.N.Y. 2011) (“Generally, once an interpleader plaintiff has satisfied the

 jurisdictional requirements of an interpleader claim, the Court will discharge the plaintiff from

 liability and dismiss [it] from the case.” (citations omitted)).



                                                   4
Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 5 of 10 PageID #: 161




          Although the first stage in the interpleader complaint has been satisfied, the Court cannot

 proceed to the second stage and analyze the merits of the competing claims to the disputed funds

 because neither claimant has appeared in this action; hence, Wells Fargo’s motion for default

 judgment (Dkt. 22). Under Federal Rule of Civil Procedure (“Rule”) 55(a), the procedure for

 default judgment against a party who “fail[s] to plead or otherwise defend” in a matter includes

 two steps: “first, the entry of a default, and second, the entry of a default judgment.” City of New

 York v. Mickalis Pawn Shop, 645 F.3d 114, 128 (2d Cir. 2011) (quotation omitted). “The first

 step, entry of a default, formalizes a judicial recognition that a defendant has, through its failure to

 defend the action, admitted liability to the plaintiff.” Id. “[A] party’s default is deemed to

 constitute a concession of all well[-]pleaded allegations of liability.” United States v. DiPaolo,

 466 F. Supp. 2d 476, 482 (S.D.N.Y. 2006) (quotation omitted).

          “The second step, entry of a default judgment, converts the defendant’s admission of

 liability into a final judgment that terminates the litigation and awards the plaintiff any relief to

 which the Court decides it is entitled, to the extent permitted by [Rule] 54(c).” 4 Mickalis, 645 F.3d

 at 128. “[T]he decision to grant a motion for a default judgment lies in the sound discretion of the

 trial court.” O’Callaghan v. Sifre, 242 F.R.D. 69, 73 (S.D.N.Y. 2007). Default judgments “track[]

 the ancient common law axiom that a default is an admission of all well-pleaded allegations against

 the defaulting party.” Vt. Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir.

 2004).




          Rule 54(c) provides that “[a] default judgment must not differ in kind from, or exceed in
          4

 amount, what is demanded in the pleadings. Every other final judgment should grant the relief to
 which each party is entitled, even if the party has not demanded that relief in its pleadings.” Fed.
 R. Civ. P. 54(c).

                                                    5
Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 6 of 10 PageID #: 162




        As discussed above, Wells Fargo has sufficiently pled an interpleader action pursuant to

 28 U.S.C. § 1335. In an interpleader action, the failure of a claimant defendant “to answer the

 interpleader complaint and assert a claim to the res can be viewed as forfeiting any claim of

 entitlement that might have been asserted.” Metro. Life Ins. Co. v. Little, No. 13-CV-1059 (BMC),

 2013 WL 4495684, at *2 (E.D.N.Y. Aug. 17, 2013) (citations omitted); see also Great Am. Ins.

 Co. v. Gold Coast Exp. Inc., No. 12-CV-4847 (DRH) (ARL), 2015 WL 1039770, at *3 (E.D.N.Y.

 Mar. 10, 2015) (“[T]here can be no question that the defaulting defendants have forfeited any claim

 to the proceeds.”).

        Normally, “[i]f all but one named interpleader defendant defaulted, the remaining

 defendant would be entitled to the fund.” Metro. Life Ins. Co., 2013 WL 4495684, at *2 (alteration

 omitted) (quoting Nationwide Mut. Fire Ins. Co. v. Eason, 736 F.2d 130, 133 n. 4 (4th Cir. 1984)).

 Here, however, neither interpleader Defendant has made an appearance in this action , despite being

 properly served, and certificates of default have been granted as to both. Thus, both Defendants

 Krenzen and Mitchell have forfeited any claims to the disputed funds, and default judgment is

 entered against both of them. Furthermore, as Wells Fargo has satisfied the requirements for

 interpleader deposit and will be discharged, no party remains associated with this action and the

 case is now closed. However, the Court grants Defendants leave to move to reopen the case within

 ninety (90) days.

 II.    Attorney’s Fees

        In general, a reasonable award of attorney’s fees and costs in an interpleader action is

 appropriate where the court finds that the interpleader plaintiff is: “(1) a disinterested stakeholder,

 (2) who had conceded liability, (3) has deposited the disputed funds into court, and (4) has sought

 a discharge from liability.” Apostolidis, 841 F. Supp. 2d at 721 (quoting Septembertide Pub., B.V.



                                                   6
Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 7 of 10 PageID #: 163




 v. Stein & Day, Inc., 884 F.2d 675, 683 (2d Cir. 1989)). Wells Fargo has satisfied each of these

 requirements. See supra.

        However, “the decision to award fees and costs is left to the sound discretion of the district

 court” and “courts need not award attorneys’ fees in interpleader actions where the fees are

 expenses incurred in the ordinary course of business.” Metro. Life Ins. Co. v. Mitchell, 966 F.

 Supp. 2d 97, 104 (E.D.N.Y. 2013) (alterations and internal quotation marks omitted). In particular,

 courts generally decline to award attorney’s fees and costs where “the issues presented are not

 complex, the suit does not present any unique problems, and only a modest amount of funds are at

 stake.” PVH Corp. v. Houle, No. 16-CV-1401 (RJS), 2017 WL 991107, at *1 (S.D.N.Y. Feb. 15,

 2017) (internal quotation marks and citation omitted); see also Estate of Ellington v. EMI Music

 Publ’g, 282 F. Supp. 2d 192, 194 (S.D.N.Y. 2003) (“The typical interpleader claim does not

 involve extensive or complicated litigation, and thus fees should be relatively modest.” (internal

 quotations and citations omitted)). Moreover, since a typical interpleader relieves the company of

 “multiple suits” and discharges the company from liability, courts have concluded that “such

 actions are brought primarily in the company’s own self -interest.” Metro. Life Ins. Co., 966 F.

 Supp. 2d at 105 (alterations, internal quotation marks, and citations omitted).

        Wells Fargo requests $6,676.87, comprising $5,708.60 in attorney’s fees and $968.27 in

 costs. (Bill of Costs, Dkt. 26, at ECF 2.) In support of its request, Wells Fargo has submitted

 monthly invoices that detail the time its counsel spent on this matter, and the costs incurred. (See

 generally id.) Below is a breakdown, by person, of the hourly rates and number of hours spent on

 this matter, based on the submitted invoices.




                                                  7
Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 8 of 10 PageID #: 164




                  Name                  Role       Hourly Rate      Hours          Fees
           Amy Rubin                Attorney              $415         0.2            $83.00
           Seth Burack              Attorney          $252–56          4.3         $1,087.20
           Alexandra Sobol          Attorney          $269–72         11.4         $3,080.70
           H.E. Maxwell             Paralegal        $176–224          1.7          $380.80
           R. Gee                   Paralegal        $176–224          1.6            284.90
           A. M. Guillermo          Paralegal        $176–224          4.5          $792.00
                                                          Total       23.7         $5,708.60

           Though Wells Fargo retained its attorneys at a discounted rate, th e amount it requests in

 fees and expenses equates to 32.2% of the disputed funds. The Court finds such an award to be

 excessive in light of the modest amount of work required in this case. See Weininger v. Castro,

 462 F. Supp. 2d 457, 502 (S.D.N.Y. 2006) (“In the usual [interpleader] case the attorney’s fee will

 be relatively modest, inasmuch as all that is necessary is the preparation of a petition, the deposit

 in court or posting of a bond, service on the claimants, and the preparation of an order discharging

 the stakeholder.” (alterations and citation omitted)); see also Solar Spectrum LLC v. AEC Yield

 Capital LLC, No. 18-CV-7950 (GBD) (JLC), 2019 WL 5381798, at *7 (S.D.N.Y. Oct. 22, 2019)

 (“Considering the equitable nature of interpleader relief and the relatively small amount of funds

 available to the vying claimants, the Court finds that it would be unfair and inequitable to deplete

 over 25% of the Disputed Funds by awarding them as attorneys’ fees and costs.” (internal

 quotations, alterations, and citation omitted)). At the same time, the Court notes that because a

 minimum amount of work is necessary to pursue any interpleader action, where the amount of

 disputed funds is relatively small, the resulting percentage of attorney’s fees will necessarily be

 higher.

           Wells Fargo’s filings in this case consisted of a five-page complaint (Dkt. 1), a two-page

 letter objecting to the magistrate judge’s sua sponte recommendation to dismiss the case for failure

 to prosecute (Dkt. 10), a three-page request to serve Defendant Mitchell via email (Dkt. 13), a one-

 page motion for interpleader deposit (Dkt. 19), a six-page memorandum in support of its motion

                                                   8
Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 9 of 10 PageID #: 165




 for interpleader deposit (Dkt. 20), a one-page motion for default judgment (Dkt. 22), a two-page

 proposed judgment (Dkt. 22-1), and several declarations in connection with its motions for

 interpleader deposit and default judgment (Dkts. 12, 17, 21, 23, 24). In sum, the filings were

 straightforward, and did not involve any complex or novel issues of law.

           “[D]istrict courts in our Circuit regularly employ percentage reductions as an efficient

 means of reducing excessive fee applications.” Marion S. Mishkin Law Office v. Lopalo, 767 F.3d

 144, 150 (2d Cir. 2014) (collecting cases). The Court thus reduces the requested amount by 20%,

 and awards Wells Fargo $5,341.50 in attorney’s fees and costs. Cf. Hoffman v. Toms, No. 98-CV-

 6241 (LAK), 2000 WL 246408, at *2 (S.D.N.Y. Mar. 3, 2000) (awarding $4,000 in attorney’s fees

 where the requested amount was “excessive given the simplicity of” bringing an interpleader

 action); Johnson v. Electrolux Corp., 763 F. Supp. 1181, 1189 (D. Conn. 1991) (awarding $1,000

 in fees and costs rather than the requested $7,422.07 because the “interpleader was simple,

 requiring no discovery and no complex legal research”); GOAT, Inc. v. Four Finger Art Factory,

 Inc., No. 01-CV-10079, 2002 WL 31684400 (S.D.N.Y. Nov. 25, 2000) (awarding $7,000 in fees

 and costs rather than the requested $27,583.10 where “[t]he work for which [counsel] is being

 compensated consists primarily of the drafting of the interpleader complaint and the appearance at

 a conference before the Magistrate Judge,” and the requested amount exceeded 20% of the total

 funds).




                                                  9
Case 1:19-cv-05329-PKC-RER Document 27 Filed 02/23/21 Page 10 of 10 PageID #: 166




                                           CONCLUSION

         For the foregoing reasons, Wells Fargo’s motions for default judgment and interpleader

  deposit are granted. Wells Fargo is awarded judgment against Defendants Mitchell and Krenzen,

  and shall deposit the disputed funds less the awarded attorney’s fees and costs, i.e., $12,412.78,

  into the Court Registry by March 9, 2021. After such deposit, Wells Fargo shall be released from

  any further liability concerning the disputed funds. The Clerk of Court is respectfully requested

  to enter judgment and close this case. In the event either Defendant wishes to challenge the default

  judgment, they may move to reopen this case within ninety (90) days.



                                                       SO ORDERED.


                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
  Dated: February 23, 2021
         Brooklyn, New York




                                                  10
